Citation Nr: 0007284	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-03 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right great toe, right ankle arthritis and a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's former spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  By rating action dated in October 1997, the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for a right great toe disability and 
disabilities of both ankles.  The veteran appealed from those 
decisions.  In July 1999, the veteran and a former spouse 
testified at a hearing before a Member of the Board of 
Veterans' Appeals (Board) sitting in Washington, D.C.  The 
case is now before the Board for appellate consideration.

During the July 1999 hearing, it was indicated that the 
veteran contemplated filing a claim for service connection 
for fibromyalgia, but was not doing so at the hearing.   That 
claim is not currently of record and no action based on the 
comments made at the hearing is indicated.


FINDINGS OF FACT

1.  The veteran sustained an injury to his right great toe 
during service, in 1968.

2.  There is no medical evidence establishing any current 
residual disability of the inservice injury to the veteran's 
right great toe.

3.  An ankle injury or disability was not demonstrated during 
the veteran's active military service.  Ankle disabilities, 
including degenerative arthritis, were initially reported 
many years after the veteran's release from active duty and 
have not been shown to be of service origin.





CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a right great toe disability, right 
ankle arthritis and a left ankle disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims are not well grounded.

I.  Background

The veteran's service medical records reflect that he was 
seen in August 1968 after sustaining an injury to his right 
foot.  It was indicated that the right great toe was swollen.  
An X-ray study of the toe was negative.  He was seen later in 
August with a report that the toe was still painful. 

The veteran was again seen in September 1968 and it was 
indicated that he continued having pain involving the right 
great toe.  When he was examined for separation from military 
service in October 1968 the veteran reported having swollen 
and painful joints, including the right great toe.  On the 
medical examination report, it was indicated that the distal 
interphalangeal joint of the right great toe was slightly 
swollen.

The veteran was seen later in October 1968 and it was 
indicated that in August 1968 he had dropped a tire on his 
right great toe which was followed by the appearance of pain 
and swelling of the proximal interphalangeal joint of the 
toe.  He was later placed on medication with disappearance of 
the objective findings of swelling and redness.  However, he 
continued to complain of pain in the injured area.  It was 
indicated that at the time of the initial evaluation, serum 
uric acid and tests for the rheumatoid factor were obtained.  
The uric acid was normal but 2 tests were weakly positive for 
the rheumatoid factor, raising the question of whether the 
veteran had rheumatoid arthritis.  His only current joint 
complaints consisted of pain in the proximal interphalangeal 
joint of the right fifth finger and right great toe, both 
areas of previous trauma.  The only objective finding in 
either area was a minimal loss of extension of the proximal 
interphalangeal joint of the right great toe, which was 
probably not a result of the trauma since the veteran had 
previously been refused induction because the right great toe 
was a hammer toe.

The examiner stated that the finding of a weakly reactive 
rheumatoid factor in the veteran was of dubious significance.  
The examiner felt that the veteran's persisting right great 
toe complaints were due to the preceding trauma in an area of 
preexisting joint abnormality.  The clinical history and 
physical findings did not support a diagnosis of rheumatoid 
arthritis.

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no complaints or findings regarding an ankle injury 
or disability.

The veteran's initial claim for VA disability benefits was 
submitted in November 1968.  He referred to low back and 
right great toe problems.

The veteran was examined by the VA in December 1968.  Review 
of his records revealed that in August 1968 while changing 
tires, the jack fell and a tire dropped on his right great 
toe causing a contusion.  He had been off his feet for 
several days.  An X-ray study was negative and he was then on 
light duty for about a week.  Because there had been a weakly 
positive rheumatoid factor test, the diagnosis of rheumatoid 
arthritis was entertained, but never established.  The 
veteran stated that he had been turned down previously for 
service because of the condition of his feet, including pes 
cavus and hammertoes.

On examination of the musculoskeletal system, various 
findings were made regarding the low back.  Examination of 
the feet showed pes cavus, bilaterally with shortening of the 
longitudinal arches.  There were beginning hammertoes, 
especially the great toes, bilaterally.  Examination of the 
right great toe failed to reveal any tenderness or pain in 
the mid interphalangeal joint.  Motion of the toe was normal.  
An X-ray study of the right great toe showed a very short 
first metatarsal (Morton's toe) and a very mild hallux 
valgus.  No other abnormalities were present.  The diagnoses 
included minimal residuals of a contusion of the right great 
toe and symptomatic congenital bilateral pes cavus with 
hammertoes of the great toes.  There were no complaints, 
finding or symptoms consistent with an ankle disability 
recorded on the examination.

By rating action dated in January 1969, service connection 
was denied for a right great toe disability, as well as pes 
cavus and hammertoes.

When the veteran was examined by the VA in April 1982, he 
stated that arthritis had been found in the great toe of his 
right foot.  There was a history of pain in his legs and feet 
all the time.  He stated that that initially occurred while 
he was in the military service.

On examination, there was normal dorsal and plantar flexion 
of the great toes.  He had difficulty in squatting and walked 
with a slight limp on the right.  He had difficulty rising on 
his heels and toes and had difficulty standing on either foot 
alone.  There was no reference to an ankle disability.  The 
diagnoses did not include a right great toe disability.

The regional office later received a number of reports of 
private medical treatment of the veteran during 1991 and 1992 
for various conditions, including low back pain and leg pain.
When the veteran was examined by the VA in January 1997, 
there was weakness on dorsiflexing and plantar flexing the 
left great toe.  The veteran had bilateral pes cavus, but 
could stand on his toes and heels.  The diagnoses included 
bilateral pes cavus and plantar fasciitis of the left foot.

In May 1997, the veteran submitted a claim for service 
connection for disabilities of the right great toe and 
ankles.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in June 1997 
with a complaint of a cyst on his left foot and discomfort 
involving the right ankle.  Examination of the right ankle 
showed no erythema or edema.

Additional VA outpatient treatment records reflect that the 
veteran was seen in January 1998 with a complaint of chronic 
body pain.  He was again seen in June 1998 with complaints 
including multiple joint pain.

Private medical records reflect that the veteran was observed 
and treated for various conditions, including low back pain 
and psychiatric problems from 1981 to 1993.  VA outpatient 
treatment records reflect that he was seen in November 1997 
with a complaint of chronic pain all over his body.  He again 
complained of whole body pain in December 1997.

In a June 1998 statement, George E. Artress, M.D., indicated 
that he had not been able to locate records on the veteran 
due to the fact that it had been about 14 years since he had 
last been seen in their office.

During the July 1999 Board hearing, the veteran related that 
he injured both of his ankles during his military service 
while in basic training.  He had then continued to have 
problems with his ankles while serving in Vietnam.  He had 
been given pain medication.  He related that he had initially 
received treatment for his right great toe when he had 
fractured the toe while stationed at Fort McPherson in 
Georgia.  He had had a flat tire and was jacking up the car 
and the jack fell and struck his toe, breaking the toe.  He 
had had treatment for the right great toe disability after 
service by a private physician, but was unable to obtain any 
records of the treatment.  He had also been treated at the VA 
Medical Center in Decatur, Georgia.  His ankles currently 
swelled and were painful.  He was currently receiving 
treatment for his ankle conditions at the VA Medical Center 
in Kansas City.  He had received inserts for his shoes and 
had also been prescribed special shoes.  He claimed that his 
right great toe condition had been chronic ever since his 
separation from military service.  The veteran's former 
spouse related that he was currently experiencing a 
considerable amount of pain.

A number of medical records were submitted by the veteran in 
1999.  He waived initial consideration of the records by the 
regional office.  The records included a July 1998 VA 
outpatient treatment record reflecting that the veteran was 
seen with a complaint of right ankle instability and a 
statement by the veteran's brother indicating that after his 
discharge from service, the veteran had been suffering from 
conditions including severe headaches and back and leg pain.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran's service medical records reflect that he was 
seen in August 1968 after sustaining an injury to his right 
great toe.  Although the veteran has maintained that he 
sustained a fracture of the toe, a fracture of the toe was 
not demonstrated on X-ray study made at that time, and such a 
diagnosis has never been recorded.

When the veteran was examined by the VA in December 1968, 
examination of the right great toe failed to reveal any 
tenderness or pain in the mid interphalangeal joint, and 
motion of the toe was normal.  An X-ray study of the right 
great toe did not reveal any abnormality other than a very 
short first metatarsal (Morton's toe) and a very mild hallux 
valgus.  Although the diagnoses included minimal residuals of 
a contusion of the right great toe, that diagnosis was not 
supported by the findings on the examination report.  A 
disability of the right great toe was not demonstrated when 
he was examined by the VA in April 1982.  Although numerous 
private and VA medical records have subsequently been 
received by the regional office reflecting treatment of the 
veteran for various conditions, the treatment records do not 
reflect the presence of any disability of the right great toe 
resulting from the inservice injury.  Accordingly, it appears 
that the inservice injury to the right great toe represented 
an acute and transitory disorder that resolved with 
treatment, leaving no residual disability.  Residual 
disability is necessary before service connection may be 
established.

With regard to the veteran's claim for service connection for 
bilateral ankle disabilities, his service medical records 
reflect no complaints or findings regarding any ankle injury 
or disability.  An ankle disability was not shown when he was 
examined by the VA in December 1968 and in April 1982.  
Bilateral ankle disabilities, including arthritis, were 
initially reported many years following the veteran's 
separation from military service.  No medical authority has 
proffered any opinion relating the current ankle problems to 
service.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for the claimed disorders.  As indicated 
previously, the medical evidence of record does not reflect 
that he has any current residual disability resulting from 
the inservice injury to his right great toe.  There is no 
indication of any medical link between his current ankle 
disabilities, including arthritis, and his military service.  
Given the evidence that is of record, the claims for service 
connection for a right great toe disability and disabilities 
of both ankles may not be considered well grounded.  Since 
the claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Eddenfield v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's claims for service connection for bilateral ankle 
conditions on a ground different from that of the regional 
office; that is, whether the claims are well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claims were well grounded, the regional 
office afforded the veteran greater consideration than the 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether 
those claims are well grounded would be pointless and in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VA 
O.G.C.PREC.OP. 16-92, 57 Fed. Reg. 49, 747 (1992).  To submit 
well-grounded claims, the veteran would need to offer 
competent evidence, such as a medical opinion, that there is 
a relationship between any current ankle disabilities, 
including arthritis, and his military service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for a right great toe 
disability, degenerative arthritis of the right ankle and a 
left ankle disability is not established.  The appeal is 
denied.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

